Citation Nr: 0737751	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  00-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a Board remand dated in July 
2006.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a VA examination in December 2006, the examiner found that 
the veteran's rash that he claimed to be attributable to 
Agent Orange exposure was not at that time visible or 
present.  She noted that other skin conditions were present 
on examination, but not the condition that the veteran 
alleged had begun in 1968 and had recurred during the summer 
months ever since that time, affecting his buttocks, arms, 
legs, feet and toes.  She conducted her examination of the 
veteran in consultation with a board certified dermatologist 
at the University of Michigan.  The VA examiner concluded 
that "[t]he veteran is encouraged to return in the summer 
months for a repeat examination when the rash is present so 
that a diagnosis and opinion can be provided.  It is not 
possible to provide an opinion at this time without resorting 
to mere speculation as there is no rash present that the 
veteran identifies as the rash he is claiming as service-
connected due to Agent Orange exposure."  The claims file 
was not made available to the examiner at the examination.  
As a result, in February 2007, the examiner was provided an 
opportunity to review the claims file, and prepared an 
addendum report.  She wrote that after having the opportunity 
to review the claims file, there was no change in her 
December 2006 opinion.  

In an October 2007 Informal Hearing Presentation, the 
veteran's representative requested that if the evidence was 
not sufficient for the Board to grant service connection for 
the veteran's skin disability at this time, the veteran 
should be scheduled for a "new and proper compensation 
examination and medical nexus opinion."  The representative 
contended that since it appears that the veteran's condition 
only manifests itself in the summer, this matter should be 
remanded and an examination scheduled for the summer.  Since 
this request is based on the medical opinion of the December 
2006 examining physician, who conducted her examination in 
consultation with a board certified dermatologist, the Board 
finds that an examination of the veteran's skin during the 
summer months would be helpful in adjudication of this claim. 

Additionally, the RO should seek to update the veteran's 
records of treatment for a skin disability, since those 
records might also reflect a recurrence and diagnosis of the 
form of rash the veteran claims began during service.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his skin disability.  
After any required releases are requested 
and obtained from the veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a dermatology 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran has a current 
skin disability that began during service or 
is related to some incident of service.

This examination should be scheduled during 
the summer months, consistent with the 
December 2006 VA examiner's opinion that the 
veteran should be scheduled for a VA 
examination during the summer months because 
that is when the rash that he claims began 
during service and is related to Agent 
Orange exposure occurs.  At the December 
2006 VA examination, the veteran indicated 
that this recurring rash affects his 
buttocks, arms, legs, feet and toes.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.

For the veteran's skin disability, the 
examiner should describe the nature of the 
veteran's present skin disability, and for 
each diagnosed skin condition found upon 
examination should opine whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
condition began during service or is 
related to some incident of service.  This 
should include an opinion as to whether any 
such condition is at least as likely as not 
related to Agent Orange exposure during 
service.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principals.  

3.  The RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



